 TEAMSTERS,LOCAL 70Brotherhood of Teamsters&Auto Truck Drivers LocalNo. 70,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America(California Trucking Association)and Emery Syl-vester Brooks.Case 20-CB-2199January 30, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn September 17, 1970, Trial Examiner BenjaminB. Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, andthe General Counsel filed a limited exception I and abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Brotherhood of Teamsters & AutoTruck Drivers Local No. 70, International Brother-hood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer'sRecommendedOrder.21The General Counsel tooka limited exception to the first sentence of theTrial Examiner's Decisionin which the Trail Examiner inadvertently statedthat the casewas heard in Winchester, Virginia. The hearing was actuallyconducted in San Francisco,California.2 In footnote14 of the TrialExaminer'sDecision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE305BENJAMIN B. LIPTON, Trial Examiner: This case was heardbeforeme onJune 2, 1970,1 in Winchester, Virginia.Theissueas alleged2and litigated is whether,in violation ofSection 8(b)(2) and(1)(A),Respondent discriminatorilyrefused to register and dispatch the Charging Party, EmeryS. Brooks, under an exclusive job referral system operatedby Respondent under contracts with California TruckingAssociation and other employers. All parties participated inthe hearing and were permitted full opportunity to adducerelevant evidence.Briefs received from General Counseland Respondent have been accorded due consideration.Upon theentire record in the case, and from my observa-tion of the demeanor of the witnesses on the stand, I makethe following:FINDINGS OF FACTIJURISDICTIONDuring theyearpreceding issuance of the complaint,Respondentwas partyto a collective-bargaining agreementwith CaliforniaTrucking Association,herein called the As-sociation,whose employer members,in the course and con-duct of their operations,received in excess of $50,000 fortransporting freight in interstate commerce.Respondent ad-mits,and I find, that the Association and its employer mem-bers are engaged in commerce within the meaning of theAct.11.THE LABOR ORGANIZATION INVOLVEDBrotherhood of Teamsters & Auto Drivers Local No. 70,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein called Local 70 orthe Respondent, is a labor organization within themeaningof the Act.IIITHE UNFAIR LABOR PRACTICESA Pertinent EvidenceLocal 70 operates an exclusive hiring hall pursuant to itscontracts with various employers. It is contractually provid-ed (as essentially required by decisions under the Act) that:Selection of applicants for referral to jobs shall be ona nondiscriminatory basis and shall not be based on, orin any way affected by, Union membership, by-laws,rules,regulations, constitutional provisions,or any oth-er aspect of Union membership,policies or require-ments.The contract prescribes certain hiring or referral standards,e.g., at the hiring hall, a list, called List A, is maintained ofall workmen employed for at least a year on qualified workin the geographical area covered by the Local's hiring hall.Each workman is further designated according to the typeor types of work for which he is qualified to perform. An-1Unless otherwise shown,all dates are sequentially in 1969 and 1970.2 The original charge was filed on February 26 and served on February 27,and an amended charge was filed and served on April 27.The complaintthereon was issued by the General Counsel April 28, and a Bill of Particulars,as ordered,was filed on May 27.188 NLRB No. 61 306DECISIONSOF NATIONALLABOR RELATIONS BOARDother list,called List B, is kept of all workmen seeking jobswho are not eligible forList A.Names are entered on thelists in the order in which applicants notify the hiring hallof availability for jobs.Preference in making referrals isgiven to those on List A, and only after List A is exhaustedare workmen dispatched from List B. As an exception to therule of referral,it is provided that an employer may call fora workman by name only if it had previously employed suchworkman,and if such workman was registered on List A.The procedure was further described in Respondent's testi-mony.Applicants at the hiring hall from a single line to thedispatch window.At the window,there are usually threedispatchers,who maintain seven different lists of job func-tions under List A, and a separate List B. The applicantstates his qualifications and what he wants to do,and hisname is placed by the dispatcher on one or more of the lists.Each day the names on the various lists are called in rota-tion by the dispatcher.If the applicant fails to respond whenhis name is called or when the applicant obtains employ-ment through these referral procedures,his name is strickenfrom the lists,which are otherwise continued from day today.Brooks testified substantially as follows: He had been amember of the Teamsters Union since 1951, successively inLocals 78 and 302,holding various truckdriving jobs in theSan Francisco bay area.After he was laid off from his jobat Safeway Stores on October 31,he sought but failed toobtain work through the hiringhall of Local 302. AboutNovember 8, he went to Local 70's hiring hall in San Fran-cisco.At the dispatch window,he asked William C. Fa-9 ndes,one of the three dispatchers on duty,if he could signthe list for a job referral.Fagundes inquired as to his unionmembership,and Brooks responded he was a member ofLocal 302.Fagundes told him,"I still can't sign you upunless you're a member of Local 70....We have too manymen out of work."On November 11, Brooks took a job withthe post office,where he worked until December 31. OnJanuary 4 or 5,he returned to Local 70 and spoke to Dis-patcher Fagundes. Again he was asked if he was a memberof Local 70 and answered negatively.Fagundes told him hecould stay around,but he could not sign him uppon the list.On January 27 or 28,at the hiring hall, when he replied toFagundes that he had not become a member of local 70,3he was told he could not be signed up as they had too manymen out of work.On February 4, Brooks came to the Local70 office and spoke to LeRoy D.Nunes,business represent-ative.He said he had a job with Sea Land and would liketo transfer membership from Local 302 in order to obtainclearance for thejob from Local 70.Nunes told him hecould not be hired on this job unless he was a member ofLocal 70. An arrangement was then made for Brooks to beinterviewed by Local 70's executive board on March 3 4 Onthis same day,after seeing Nunes,Brooks went to the hiringhall and spoke to a dispatcher,other than Fagundes, againwithout success.On February 10 or 11, Brooks made afurther effort to register at the Local 70 hiring hall. Fa-gundes said he could not sign him on because he was nota member.On March 3, Brooks appeared before the execu-tive board,following which he was told by one of the partic-ipating union officers that he was now a member ofLocal3Brooks was admittedly uncertain as to the dateshe visited Local 70'shiring hallOn cross-examination,he statedhe thoughtitwas more thantwice that he went in Jaunuary4 Although originally General Counsel alleged a specific violation stem-ming from Brooks' conversation with Nuneson February 4, in his beef,General Counsel withdrew this allegation "in view of the provisions of thecollective bargaining agreement with respect to individuals securing theirown jobs."70.5 The next day he paid $20.75 to Local 70and was givena receipt showing $10.25 for dues and the remainder cover-mg the fee in transferring from Local 302. On this day,March 4, he was registered at the hiring hall and dispatchedto a job by Fagundes, and thereafter was able to obtainregular referrals from List A.6The evidence adduced by Respondent presents no clearcontradiction of the essentials of Brooks testimony. Fa-gundes testified that he first saw Brooks in March at thetime his transfer to Local 70 was approved.(Respondent's attorney) Now, you heard him testifythat he had conversations with you in November andJanuary and February, I believe; was that correct?(Fagundes) It could be, but I don't remember. I talkto a lot of people.7ssssQ. Can you testify whether you have ever told Mr.Brooks that he had to be a member to be dispatchedout of Local 70's hiring hall?A. I don't remember.Q. Is that a statement that you make to people whocome in the hiring hall ordinarily?A. Ordinarily, no.$Concerning their conversation on February 4, BusinessAgent Nunes testified that Brooks said he had a steady jobwith NavajoFreight,not Sea Land.He told Brooks, on thequestion of transferring from Local 302, that he could fillout an application for screening by the executive board,which meets once a month.He denied telling Brooks hecould not register for work unless he was a member of Local70-(which was not Brooks' testimony).Respondent pro-duced no other evidence, but offered Brooks' affidavit 9 toshow,for the purpose of impeachment,alleged inconsisten-cies with Broo`ks' testimony concerning the number of yearshe was a nember of Local 302, and the number of times andthe dates he appeared at the Local 70 hiring hall. Withrespect to his membership in Local 302, it is apparent thatBrooks was confused by the questions in the cross-examina-tion,which were related to his most recent employment withSafeway Stores.As to the dates he visited the hiring hall, hismemory was admittedly unclear;and moreover,specificconflicts were not demonstrated on the record,while afford-ing the witness an opportunity for explanation.t° In anycase,I find the discrepancies,which concern only collateralmatters,are not of a critical character as would impairBrooks' essential credibility.B.FindingsIt is clear and conceded that Brookswas at all materialtimesqualified for the preferential List A by reason of hisemployment in the prescribedarea for morethan 1 year.And I can entertain no doubt that he was notregistered onany list, A or B, at Local 70's hiring hall prior to March 4.5 Since the time hetook workwith the post office,Brooks held a withdraw-al card fromLocal 302.s As of the hearingdate,he had not formally received his notice of mem-bership in Local 70,and his tender of dues, in May,was not accepted on theground thathe was not yet a member7He indicatedthat he dispatches from 300 to 600 people in the course ofa day8As to applicants for ListB, Fagundes elsewhere testified that he has toldthem "I'll sign you, but there's no chance of getting out.I got to getour membersout first.signed up on theA list." (Emphasis added.)9Given by Brooksto a Boardagent on February 26.10 E g.,Newport Window Cleaning Co,170 NLRB No 131, In 2. TEAMSTERS,LOCAL 70The questionthen iswhether the detailed testimony ofBrooks concerning his severalvisits to the hiring hall andattempts to be listed were madeup out of whole cloth. OnFebruary 4, he met withthe BusinessAgent Nunes obvious-ly in search of employment through Local 70. On February26 he gave theBoardhis affidavit and filed the chargeherein.On March 3his transferfrom Local 302 was appar-ently approved, and onMarch4 he paid the requestedduesand fees to Local 70. On the very same day, he was reg-istered by DispatcherFagundesand was able then andthereafter to obtain job referrals from the hiring hall. In allthese circumstances,as againstthe qualified denial of Fa-gundes thathe had seenBrooks prior to March 4, I ampersuaded to credit,in substance, the testimony of Brooks.Respondentdoes not assert,nor would I find on theevidence, thatBrooks wasrefused referral through its exclu-sive hiringsystem on the ground that jobs were unavailable.Further, whileBrookswas closely questioned on cross-ex-aminationconcerning his knowledge of the rules posted inthe hiring hall, Respondent makes no defense based uponany alleged disregard or breach of such rules."Accordingly, it is my conclusion that Respondent failedand refusedto register Brooks andto refer him for employ-ment becausehe lacked membership in Local 70, and there-by violatedSection 8(b)(2) and (1)(A), as alleged.12CONCLUSIONS OF LAW1.By refusing to refer Emery S. Brooks for employmentto employers,with whom it had exclusive hiring hall agree-ments,because Brooks was not a memberof Local 70. Re-spondent has caused or attempted to cause employerdiscrimination in violation of Section 8(a)(3), and has there-by engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) and(1)(A) of the Act.2.The aforesaid unfair laborpractices are unfair laborpractices affecting commerce within the meaning of Section2(6) a rid(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.-It shall be recommended that Respondent notify Califor-nia Trucking Association, and other employers with whomit has exclusive referral agreements, in writing, with a copyto Brooks, that it has no objection to Brooks employment,and will not refuse to register or refer Brooks, or any otherjob applicant, for employment through its hiring half proce-dures because he lacks membership in Local 70. It shall alsobe recommended that Respondent make Brooks whole forany loss ofearnings sufferedby reason of the discriminationagainst him, with backpay computed in accordance with theformula inF.W. Woolworth Company,90 NLRB 289, andwith 6-percent interest, as prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the case, it isrecommended that Respondent, Brotherhood of Teamsters11Fagundes was also examined by Respondenton the content of suchrules.Pursuantto the TrialExaminer's request at the hearingthat a copy ofthese rules be submitted in evidence, Respondent sent in a document pur-307& Auto Truck Drivers Local No.70, International Brother-hood of Teamsters,Chauffeures,Warehousemen&HelpersofAmerica,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to refer Emery S. Brooks,or any other appli-cant,for employment to employers within its territorial ju-risdiction because of nonmembership in Local 70, or anyother union.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Make whole Emery S.Brooks for any loss of pay hemay have suffered because of the discrimination practicedagainst him,in the manner set forth in the section of theTrial Examiner'sDecision entitled "The Remedy."(b) Notify California Trucking Association and other em-ployers with whom it had exclusive referral agreements, inwriting, with a copy to Emery S.Brooks,that it has noobjection to Brooks'employment,and that it will not refuseto register or refer Brooks,or any other job applicant,through its hiring hall procedures because he lacks member-shipin Local 70.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allrecords pertaining to employment through its hiring halls,and all other records necessary and useful in determiningthe amount of backpay due.(d) Post at its business office,hiring halls,and meetingplaces, copies of the attached notice marked"Appendix."Copies of said notice,on forms provided by the RegionalDirector forRegion 20, after being duly signed byRespondent's official representative,shall be posted by itimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to members are custom-arily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,or cov-ered byany other material.(e) Notify the Regional Director for Region 20, in writing,within 20 days from the receipt of this Decision and Recom-mended Order,what steps Respondent has taken to complyherewith.14portingto containthe postedrules, but without indicating General Counsel'sagreement or stipulation.On thisdescribed basis, the document has beeninserted in therecord as Resp. Exh. 4.It is noted in passing that Fagundes'version of the posted rules vanes in many respects from Resp Exh. 412E.g,Local 357,International Brotherhoodof Teamsters,et al v.N L.R.B.(Los Angeles-Seattle Motor Express),365 U.S. 667.N LR B v InternationalBrotherhoodof ElectricalWorkers, LocalUnion340, AFL-CIO (Walsh Con-structionCo ),301 F 2d 824 (C.A. 9);International Brotherhood of ElectricalWorkers, AFL-CIO, Local 648 (Foothill Electrical Corporation),182 NLRBNo 4.13 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions,recommendations,and RecommendedOrderherein shall, asprovidedin Section102 48 ofthe Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrder is enforcedby a judgmentof a United States Courtof Appeals, thewords in the notice reading"Posted byOrder of the National Labor Real-tions Board"shall be changed to read"Posted Pursuant to a Judgment oftheUnited States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "14 In the event that this RecommendedOrderis adopted by the Board, thisprovision shall be modified to read."Notify saidRegional Director, inwriting,within10 daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith " 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL JOB APPLICANTS USINGOUR HIRING HALL,WHETHER OR NOT MEMBERS OF BROTHERHOOD OFTEAMSTERS& AUTO TRUCKDRIVERSLOCAL NO. 70,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICAPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Governmentemployment through our hiring hall procedures be-cause he lacks membership in Local 70.BROTHERHOODOF TEAMSTERS & AUTOTRUCK DRIVERS LOCAL No. 70,INTER.NATIONALBROTHERHOODOFTEAM-STERS,CHAUFFEURS, WAREHOUSEMEN &HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)WE WILL NOT refuse to refer Emery S. Brooks, or anyother job applicant,for employment to any employerbecause he is not a member of Local 70.WE WILL make Emery S. Brooks whole for any lossofpayhe may have suffered because we have refusedor failed to refer him to jobs.WE WILL notify California Trucking Association andother employers with whom we have exclusive referralagreements,in writing,that we have no objection to theemployment of Emery S. Brooks,and we will not refuseto register or refer him,or any other job applicant, forThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 13050Federal Building,450 Golden Gate Avenue, Box 36047, SanFrancisco,California94102,Telephone415-556-3197.